UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


LORETTA GREASLEY, As Executor
of the Estate of Michael J. Marranco,

                                   Plaintiff,
                                                               DECISION AND ORDER
              v.                                                   15-CV-642-A

UNITED STATES OF AMERICA,

                                   Defendant.


       This action under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671–80,

alleges that negligence and medical malpractice on the part of the U.S. Department

of Veterans Affairs (the “VA”) proximately caused personal injuries of Michael J.

Marranco. On September 9, 2013, Mr. Marranco, an 87-year-old who suffered from

dementia, was admitted to the Batavia, New York, VA Medical Center (Pine Lodge)

for a period of respite care so that a family care giver could have surgery and

recuperate. Within the next week, however, Mr. Marranco fell two times while at Pine

Lodge and required treatment at the Buffalo VA Medical Center. After experiencing

pain that was allegedly greatly exacerbated by injuries caused by the two falls, he

suffered a pulmonary embolisim and passed away on September 17, 2013.

       A non-jury trial of the plaintiff Estate’s negligence and medical malpractice

claims is scheduled to begin on August 20, 2019. The action is presently before the

Court on a motion filed by the United States pursuant to Fed. R. Civ. P. 37(c) to

preclude certain expert opinion testimony during the trial. The VA argues that recent

steps by the plaintiff to offer expert opinion testimony that one of the two falls at Pine
Lodge caused a lumbar compression fracture suffered by Mr. Marranco are untimely,

and that the new expert opinion testimony should be precluded. For the reasons

stated below, the Court agrees and grants the VA’s motion to preclude the new

opinion testimony at trial.

                                   BACKGROUND

       The plaintiff Estate intends to call Dr. Jeremiah D. Schurr, M.D., MHS, an

emergency physician, to testify primarily about applicable standards of care and how

the treatment of Mr. Marranco by the VA after the two falls at Pine Lodge failed to

meet those standards. During a pretrial deposition on May 24, 2017, Dr. Schurr

testified in response to questioning by the VA’s counsel as follows:

               Q.     And that the MRI revealed compression fractures,
                      correct?

               A.     Yes.

               Q.     You would agree that it is impossible to determine
                      when those compression fractures occurred?

               A.     Yes.

               Q.     By simply viewing the MRI, correct. And you will also
                      agree that Mr. Marranco was experiencing
                      considerable pain in his lumbar spine prior to his first
                      fall at the facility on September 10, 2013?

               A.     Yes.

Dkt. No. 57, pp. 19-201 . The VA contends that particular testimony establishes that

Dr. Schurr admits that he is unable to determine whether Mr. Marranco’s lumbar



       1
           “MRI” denotes a magnetic resonance imaging scan.

                                              2
compression fracture occurred before he arrived at Pine Lodge on September 9,

2013.

        The plaintiff Estate, on the other hand, contends Dr. Schurr’s testimony meant

only that he was not basing his opinion that one of the falls at Pine Lodge caused the

fracture only on the MRI, and that other medical information supports his opinion that

the second fall at Pine Lodge likely caused the compression fracture. Neither Dr.

Schurr’s expert report dated December 28, 2016, nor his May 24, 2017 deposition

testimony disclosed that opinion, however.

        Dr. Schurr’s deposition testimony was later addressed when the VA moved for

summary judgment on the theory that plaintiff Estate lacks legally-sufficient evidence

to establish that Mr. Marranco’s falls at Pine Lodge caused Mr. Marranco’s lumbar

compression fracture. Mr. Marranco had fallen on stairs at home within days of his

admission to Pine Lodge, and had fallen at home before that fall, but was reportedly

asymptomatic. See Dkt. No. 31, p. 2; Dkt. No. 57, pp. 7, 34.

        The presiding Magistrate Judge noted in a January 18, 2018 Report and

Recommendation on the VA’s summary judgment motion:

              Dr. Schurr[] admi[tted] during his deposition that he could not
              determine which of Mr. Marranco’s falls resulted in the
              fracture.

Dkt. No. 31, p. 6. The Magistrate Judge then explicitly rejected an attempt by the

plaintiff Estate to rehabilitate Dr. Schurr’s testimony that it was impossible to

determine when the compression fracture occurred by contending Dr. Schurr meant

only to testify that he could not tell which of the two falls at Pine Lodge caused the


                                             3
fracture. Id. The Estate did not object to these recommended findings of the

Magistrate Judge pursuant to Fed. R. Civ. P. 72(b)(2) and the corresponding Local

Rule. It did not even raise the contention that Dr. Schurr had expressed an opinion

on when the lumbar fracture occurred when it opposed the VA’s objections to the

Report and Recommendation on the summary judgment issues. See Dkt. Nos. 39,

41, pp. 5-6.

       On June 18, 2019, more than two years after the Court’s deadline for the

disclosure of expert reports, see Dkt. No. 11, ¶ 2, plaintiff Estate served a

supplemental report of Dr. Schurr’s opinion. In it, Dr. Schurr states the compression

“fracture occurred as a result of one of the [two] falls at Pine Lodge, ‘likely’ the

second one.” Dkt. No. 60-3, p. 60. Dr. Schurr cites no new information about when

the fracture occurred. Dkt. No. 60-3, pp. 60-66.

                                       DISCUSSION

       Rule 37 of the Federal Rules of Civil Procedure provides, in pertinent part:

               If a party fails to provide information or identify a witness as
               required by Rule 26(a) or (e), the party is not allowed to use
               that information or witness to supply evidence on a motion,
               at a hearing, or at a trial, unless the failure was substantially
               justified or is harmless.

Fed. R. Civ. P. 37(c)(1). Under Rules 26(a)(2)(E), 26(a)(3)(B), and 26(e), plaintiff

Estate was required to disclose its expert witnesses’ opinions on the schedule set by

the Court. In this case, the Court’s Case Management Orders scheduled the last

date for disclosing expert reports as February 27, 2017, Dkt. No. 11, ¶ 2, and the last

date for expert depositions as June 20, 2017.


                                              4
      The Case Management Orders did not set a deadline for supplementing expert

reports or deposition testimony, but a party’s “duty to supplement arises when [an]

expert subsequently learns of information that was previously unknown or

unavailable.” Lewis v. FMC Corp., 786 F.Supp. 2d. 690, 705 (W.D.N.Y. 2011). In

this case, no new information triggered Dr. Schurr’s modification of his opinion. The

witness purports to rely only upon “Mr. Marranco’s clinical history, progression, and

rapid decompensation — in addition to the MRI . . . ,” Dkt. No. 60-3, p. 66, all of

which he relied upon in his original report. Id. at pp. 7-12. And because Dr. Schurr’s

supplemental report does not rely on new information that was previously unknown or

unavailable to him, it is not a permissible supplement under Rule 26. See Stitts v.

Dairy Farmers of North America, No. 2:16-cv-287, 2019 WL 3298537 *4-5 (D. Vt. July

23, 2019). “[E]xperts are not free to continually bolster, strengthen, or improve their

reports by . . . researching the issues they already opined upon, or to continually

supplement their opinions.” Id. (quoting Cedar Petrochems., Inc. v. Dongbu Hannong

Chem. Co., 769 F. Supp. 2d 269, 278 (S.D.N.Y. 2011)).

      Plaintiff Estate attempts to excuse its failure to try to supplement Dr. Schurr’s

opinion sooner by claiming that it only became necessary to do so after the VA

misrepresented his opinion. That excuse is without merit. Dr. Schurr’s initial report

did not address when the lumbar fracture occurred. And, as the presiding Magistrate

Judge found in his January 18, 2018 Report and Recommendation, Dkt. No. 31, Dr.

Schurr’s deposition testimony was an admission, ambiguous though it may have




                                            5
been2 , that it is impossible to determine which of Mr. Marranco’s various falls resulted

in the fracture. Plaintiff was obliged under Fed. R. Civ. P. 72 to object to that

recommended finding in the Report and Recommendation if plaintiff considered the

finding inaccurate, but it failed to do so. The plaintiff did not even argue that Dr.

Schurr thought that Mr. Marranco’s lumbar fracture was caused by one of the falls at

Pine Lodge in opposition to the VA’s objections to the Magistrate Judge’s

recommendation to deny summary judgment based upon the legal insufficiency of

plaintiff’s evidence of causation. See Dkt. Nos. 39, 41, pp. 5-6. The so-called

misrepresentation by the VA was obvious more than 18 months ago. Given plaintiff’s

repeated failure to clarify Dr. Schurr’s views when it should have done so, it is hard to

take seriously plaintiff’s claims that the VA’s counsel misrepresentations of Dr.

Schurr’s opinion about the cause of the Mr. Marranco’s lumbar fracture prompted the

supplemental report.

       Moreover, it appears to the Court that the opinion testimony of Dr. Schurr

about when Mr. Marranco’s lumbar fracture occurred is not of critical importance to

the plaintiff Estate’s case. Dr. Schurr is primarily a liability witness, and assuming

that negligence or malpractice on the part of the VA are found, the most important

evidence of damages will be testimony of those who observed Mr. Marranco before

and after the falls and the evidence in the clinical medical records. Even if Mr.



       2
         The VA’s counsel certainly made Dr. Schurr’s deposition testimony ambiguous when
counsel responded to Dr. Schurr’s concession that it is impossible to tell when the fracture
occurred by saying: “By simply viewing the MRI, correct.” See Dkt. No. 57, pp. 19-20.


                                              6
Marranco’s lumbar fracture was from a previous fall and had gone undiagnosed, the

Estate will be entitled to recover for Mr. Marranco’s pain and suffering that it proves

was a proximate result of exacerbation of his various conditions due to negligence or

malpractice on the part of the VA. Dr. Schurr’s newly-clarified opinion would do only

a little to sort out the sources of Mr. Marranco’s pain. The Court finds that precluding

the new opinion testimony is not an excessive hardship for the plaintiff in light of the

course of the prior proceedings in the case.

      Similarly, although the VA argues that it would need a continuance to re-

depose Dr. Schurr in light of his new opinion on causation of the lumbar fracture, it

seems to the Court likely that testimony would be a minimally-productive dry run of

the expert’s cross examination at trial. Dr. Schurr’s late new opinion is not so

important that the parties’ trial preparations should be re-ordered to accommodate it.

                                    CONCLUSION

      For the foregoing reasons, the motion of the United States pursuant to Fed. R.

Civ. P. 37(c) to preclude expert opinion testimony in a June 18, 2019 supplemental

report of Dr. Jeremiah D. Schurr, M.D., MHS, during the trial of this action is granted.

      IT IS SO ORDERED.



                                          S/Richard J. Arcara
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: August 5, 2019




                                            7
